Name: Commission Regulation (EC) No 2717/1999 of 20 December 1999 amending Regulation (EC) No 882/1999 fixing the minimum import price applicable to certain types of processed cherries during the 1999/2000 marketing year
 Type: Regulation
 Subject Matter: foodstuff;  plant product;  prices;  marketing;  agricultural structures and production;  trade
 Date Published: nan

 Avis juridique important|31999R2717Commission Regulation (EC) No 2717/1999 of 20 December 1999 amending Regulation (EC) No 882/1999 fixing the minimum import price applicable to certain types of processed cherries during the 1999/2000 marketing year Official Journal L 327 , 21/12/1999 P. 0036 - 0036COMMISSION REGULATION (EC) No 2717/1999of 20 December 1999amending Regulation (EC) No 882/1999 fixing the minimum import price applicable to certain types of processed cherries during the 1999/2000 marketing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the markets in processed fruit and vegetable products(1), as last amended by Regulation (EC) No 2199/97(2), and in particular Article 13(8) thereof,Whereas:(1) Commission Regulation (EC) No 882/1999(3) fixes for the 1999/2000 marketing year the minimum import price applicable to certain types of processed cherries falling within CN codes 0811, 0812 and 2008 and listed in Annex II to Regulation (EC) No 2201/96, in accordance with the criteria set out in Article 13(1) of Regulation (EC) No 2201/96;(2) in accordance with Article 10 of the Agreement on Safeguards concluded during the Uruguay Round of multilateral trade negotiations, the safeguard measures taken under Article XIX of the General Agreement on Tariffs and Trade of 1947 and which were in existence at the time of entry into force of the WTO Agreement must be abolished no later than eight years after the date on which they were first applied, or five years after the date of entry into force of the WTO Agreement, whichever comes later;(3) the minimum import price is a safeguard measure taken under Article XIX of the GATT of 1947, so the Community has an international legal obligation to abolish it for the above products no later than the end of 1999;(4) to meet the aforementioned obligation, therefore, the minimum import price should be fixed at zero, with effect from 1 January 2000;(5) the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1Article 1(1) of Regulation (EC) No 882/1999 is replaced by the following: "1. The minimum import price applicable to certain types of processed cherries falling within CN codes 0811, 0812 and 2008 and listed in Annex II to Regulation (EC) No 2201/96 shall be fixed at zero with effect from 1 January 2000."Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 January 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 December 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 297, 21.11.1996, p. 29.(2) OJ L 303, 6.11.1997, p. 1.(3) OJ L 111, 29.4.1999, p. 35.